October 23, 2020

Pento Transport
6003 Dundee Rd

Winter Haven, FL, 33884

Hello,

| am writing you because | have not been paid my paycheck totaling $2500. This paycheck was due to
me October 2, 2020. | have tried to recover these unpaid wages from you, but you have refused to pay
me. You have refused to pay me due to an accident that happened while | was driving. In this business,
accidents happen from time to time. However, | still need to pay from ail the time | have worked for you.
| completed a two-week trip from California and deserved to be paid the agreed upon wage of $2500.
Finally, | am not responsible for the damages to the truck or the cost of repair.

Please send a check in the amount of $2500 to 1715 Heartly Tampa, FL, 33619.

Sincerely,

Sigfredo Prieto
